Case 0:21-cr-60019-RS Document 1 Entered on FLSD Docket 01/20/2021 Page 1 of 20JA


                                                                                            Jan 19, 2021


                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                      21-60019-CR-SMITH/VALLE
                                CASE NO.: -----------
                                          18 u.s.c. § 1349
                                          18 u.s.c. § 371
                                          15 U.S.C. § 77q(a)
                                          15 U.S.C. § 77x
                                          18 U.S.C. § 981(a)(l)(C)

   UNITED STATES OF AMERICA

   vs.

   JOHN FRITZBERT WATSON, Jr.,
        a/k/a "John Bert Watson, Jr.,"
        a/k/a "J. Bert Watson, Jr.,"
        a/k/a "Bert Watson, Jr.,"
   JOHN BERT WATSON,
        a/k/a "J. Bert Watson, Sr.,"
        a/k/a "Bert Watson, Sr.,"
   JEFFREY ALAN HORN, and
   OMAR LEON PLUMMER,
        a/k/a "Alexander Goldstein,"
        a/k/a "Al Goldstein,"

                                         Defendants.
   ---------------------
                                           INDICTMENT

          The Grand Jury charges that:

                                    GENERAL ALLEGATIONS

          At various times material to this Indictment:

                                               Entities

          1.     Sunset Capital Assets, Inc. (''Sunset"), f/k/a Sunset Brands, Inc., was a Nevada

   corporation, incorporated on or about May 1, 1998, and authorized to transact business in Florida

   on or about April 5, 2012.
Case 0:21-cr-60019-RS Document 1 Entered on FLSD Docket 01/20/2021 Page 2 of 20




                 lnvestmentCapitalFundGroup LLC (-tlCFG'')wasapurportedDelawafetimited
   liability com pany.

                                                                    FinancialInvestm ent Partners,

   I-LC,w asa Florida lim ited liability com pany,organized on oraboutM ay 6,2009.

                 GenesisHoldingsGroup,LLC (tûGenesif')wasaFloridaîimitedîiabiihycompany,
   organized on or about June 28,2013,with its principalplace of business located in Brow ard

   County,in the Southern DistrictofFlorida.

                 RT PromotionsLLC (kkRT Promotions'')wasaFloridaIimited liabilitycompany,
   organized on or about M ay l4,20l5,w ith its principalplace of business located in Broward

   County,in the Southern DistrictofFlorida.

                 Rising VenturesCapitalGroup,lnc.(-ûRVC Group'')wasa Florida corporation,
   incorporated on or about July l2,20l0,with its principalplace of business located in Brow ard

   County,in the Southern DistrictofFlorida.

                 A bundant Financial Enterprises Corp.              defunct Florida corporation,

   incorporated on oraboutA ugust8,2005,w ith its principalplace ofbusiness located in Brow ard

   County,in the Southern D istrictofFlorida. On oraboutSeptem ber 15,2006,the StateofFlorida

   adm inistratively dissolved A bundantFinancialEnterprisesCorp.

                                           Defendants

         8.      DefendantJOH N FR ITZBERT W A TSO N ,Jr.,a/k/a Stlohn BertW atson,Jr.,''

   a/lk/a tIJ.BertW atson,Jr.,''a/lk/a itllertW atson,Jr.''(:IW ATSON Jr.''),was an individual
   w ho resided in St.JohnsCounty,Florida. W A TSO N Jr.w asa directorand the Chieflnvestm ent

   OfficerofSunset,and a m em berand m anagerofJabez.

                 DefendantJO H N BERT W ATSO N ,a/lk/a iûJ.BertW atson,Sr.,'' a/lk/a tfllert
Case 0:21-cr-60019-RS Document 1 Entered on FLSD Docket 01/20/2021 Page 3 of 20




   W A TSON Sr.was a directorand the Chairm an ofthe Board ofSunset,and a m anagerofJabez.

                  DefendantJEFFREY ALAN HORN (tdH ORN'')wasan individualwho resided
   in Brow ard County,in the Southern Districtof Florida. H O R N w as a m em berand the m anager

   ofG enesis.

                  DefendantO M AR LEO N PLUM M ER ,a/lk/a dsA lexanderG oldstein,''a/lt/a itA I

   Goldstein''(IIPLUM M ER'')7wasan individualwho resided in Broward County,intheSouthern
   DistrictofFlorida. In 2005,PLU M M ER incorporated A btlndantFinancialEnterprisesCorp.,and

   he w asthe corporation'ssole director.

                  On oraboutA ugust2,2010,PLUM M ER signed a Stipulation forConsentCease

   and Desist Order Concerning Lion Global Strategies, LLC and Omar               Plummer (the
   'Cstipulation''),inCaseNo.XY ll-CD-0l,BeforetheSecuritiesComm issionerStateofcolorado,


   f.Plumm er and Stephen D .Cum mins. Pursuantto the Stiptllation,on oraboutA ugust4,2010,

   the Securities Comm issioner issued an Order(the -kcolorado Order''),which immediately and

   permanentlyenjoinedPLUM M ER andLionGlobalStrategies,LLC (û:lwGS'')toceaseanddesist
   from :

            (a)   Offeringtosellorselling,any security inorfrom theStateofColorado unlessLGS
   and PLUM M ER are in com pliance with the registration,licensing,and anti-fraud provisions of

   theColorado SecuritiesAct,jjll-51-30l,40I,and 501,C.R.S.,c/seq.,or
            (b)   Otherwiseengaging in conductin violation ofthe Colorado SecuritiesAct,jjl1-
   5l-10l,c/seq.,C .R.S.

                  On oraboutDecem ber l9,2012,the A rkansas Securities Com m issioner issued a
Case 0:21-cr-60019-RS Document 1 Entered on FLSD Docket 01/20/2021 Page 4 of 20




   Cease and DesistO rder in Case No.S-ll-0310,Before the Arkansas Securities Com m issioner,

   titledln//Jt?Nlattert?fUnitedStatesOiI&.GasCorp.,t'
                                                     .
                                                     ?/nt/rfeonf.
                                                                '/l/???p?t?r((L
                                                                              -RD#2967570),&,



   Alexander 1zp-////1/?? Tawse (the -tArkansas Order--). ln his Order, the Arkansas Securities
   Commissionerfound thatin201l,PLUM M ER,United StatesOil& GasCorp.(û;USO&G''),and
   TawsecommittedvariousviolationsoftheArkansasSecuritiesAct,Ark.CodeAnn.jj23-42-
   10I,etseq.,including the tlnlawfulofferand sale ofunregistered securities(USO&G notes)to
   residents ofArkansas,and securities fraud. Am ong otherthings, the Com m issioner found that

   PLUM M ER made a cold-callto a 91-yearold investor,and solicited thatinvestorto purchase an

   tlnregistered security issued by USO & G,and thatPLU M M ER ,USO& G ,and Taw se engaged in

   securities fraud, when they failed to disclose to investors that the Colorado Securities

   Com m issioner had entered the Colorado Order against PLUM M ER . The Arkansas Securities

   Com m issionerordered thatPLUM M ER ,U SO& G ,and Taw se im m ediately ceaseand desistfrom

   the offer or sale of securities in Arkansas and aIIother activity in violation of the Arkansas

   SecuritiesA ct.

                                      Entitv Bank Accounts

                 W A TSO N Jr.opened and utilized aTD Bank accountending in 8743,in the nam e

   ofICFG (kéaccountno.8743''). W ATSON Jr.wasthesolesignatoryforaccountno.8743.
                 W ATSO N Jr.and W ATSO N Sr.opened and utilized a TD Bank accountending

   in 2450,inthenameofSunset(tkaccountno.24505').W ATSON Jr.and W ATSON Sr.werethe
   sole signatoriesforaccountno.2450.

                 W ATSO N Jr.and W ATSON Sr.utilized a TD Bank account ending in 7749,

   whichtheyhadopened inthenameofJabez('ûaccountno.7749'').W ATSON Jr.andW ATSON
   Sr.w erethe sole signatoriesforaccountno.7749.
Case 0:21-cr-60019-RS Document 1 Entered on FLSD Docket 01/20/2021 Page 5 of 20




                  HORN utilizedaTD Bankaccottntendingin2644('kaccountno.2644''),which he
   had opened in the nam e ofGenesis. H O RN w asthe sole signatory foraccountno 2644.
                                                                                    .




                                           C O UNT 1
                        Conspiracy to Com m itM ailFraud and W ire Fraud
                                         (18 U.S.C.j 1349)
                 The G eneralA llegations section ofthis Indictm ent ishereby re-alleged and fully

   incorporated herein by reference.

                 From in oraround O ctober20l4,and continuing through in oraround A pril2016,

   in Broward County,in the Southern DistrictofFlorida,and elsew here,the defendants,

                               JO H N FRITZBERT W A TSO N ,Jr.,
                                 a/lk/a iklohn BertW atson,Jr.,''
                                   a/k/a (IJ.Bert' W atson,Jr.,''
                                     a/lt/a SdBertW atson,Jr.,''
                                     JO H N BER T W ATSO N,
                                   a/k/a if.1.BertW atson,Sr.,''
                                     a/k/a tiBertW atson,Sr.,''
                                 JEFFR EY A LAN H O R N,and
                                   OM AR LEO N PLU M M ER,
                                  a/k/a idAlexanderG oldstein,''
                                       a/lk/a EIAIG oldsteinr''

   did willfully,thatis,with the intentto furtherthe objectsofthe conspiracy,and knowingly
   com bine,conspire,confederate,and agree w ith each otherand otherpersonsknow n and unknown

   to the Grand Jury to:

          (a)    knowingly,andwiththeintenttodefraud,devise,andintendtodevise,ascheme
   and artifice to defraud, and to obtain m oney and propel-ty by m eans of m aterially false and

   fraudulentpretenses,representations,and prom ises,knowing thatthe pretenses,representations,

   and prom iseswere falseand fraudulentw hen made,and forthepurpose ofexecuting such scheme

   and artifice to defraud,know ingly cause to be delivered certain m ailm atterby U.S.m ailand any

   com mercialinterstate carrier,according to the directionsthereon,in violation ofTitle l8,United
Case 0:21-cr-60019-RS Document 1 Entered on FLSD Docket 01/20/2021 Page 6 of 20




   StatesCode,Section 134l;and

          (b)    knowingly,andwiththeintenttodefraud,devise,and intendtodevise,ascheme
   and artifice to defraud, and to obtain m oney and property by m eans of m aterially false and

   fraudulent pretenses,representations,and prom ises,know ing thatthe pretenses,representations

   and prom isesw ere false and fraudulentwhen m ade,and,forthe pulpose ofexecuting the schem e

   and artifice to defraud,transm itand cause to be transm itted by m eansofw ire com m unication in

   interstate and foreign com m erce,certain writings,signs,signals,picturesand sounds,in violation

   ofTitle l8,United StatesCode,Section 1343.

                               PUR PO SE O F TH E CO N SPIR AC Y

                 ltwas a purpose ofthe conspiracy forthe defendants and theirco-conspirators to

   unlawfully enrich them selvesby m aking m aterially false and fraudulentpretenses,representations,

   and prom ises,and concealing and om itting m aterialfacts regarding,am ong otherthings,the use

   of the investors'funds,Sunset's assets and Iines of business,and the identity and disciplinary

   history of O M A R LEON PLU M M ER , and by m isappropriating Sunset offering proceeds

   obtained from investorsfortheirpersonaluse and benefit.

                        M ANN ER A ND M EAN S O F THE C ON SPIRA CY

          The m anner and m eans by w hich the defendants and their co-conspirators sought to

   accomplishtheobjectsandpurposeoftheconspiracyincluded,amongothers,thefollowing:
          4.     The defendantsandtheirco-conspiratorsoffered forsale,and sold,sharesofSunset

   commonstocktoinvestorsintheUnitedStatesandCanada(the-ûofferinf').
                 W ATSON Jr.,W A TSO N Sr.,and theirco-conspirators,prepared,and caused to

   beprepared,Private PlacementM emoranda (ûkPPM s''),and investorinformation brochures,to be
   provided to prospective investors during the offering.
Case 0:21-cr-60019-RS Document 1 Entered on FLSD Docket 01/20/2021 Page 7 of 20




                 W A TSO N Jr.and W A TSO N Sr.enlisted brokersand satesagentsin the Southern

   D istrict of Florida,including H O RN and PLUM M ER,to offer for sale and sellshares in the

   offering,by telephone and em ail. H O RN served as a broker and sales agent,and PLU M M ER

   served as a sales agent. H O RN ,PLUM M ER ,and otherbrokers and sales agents earned sales

   comm issions,based on their successfulsolicitation of investors in the offering,w hich w ere not

   disclosed to investors.

                 PLUM M ER,H O RN ,W ATSO N Jr.,W A TSO N Sr.,and their co-conspirators,

   solicitedprospectiveinvestorsbytelephone,electronicmailttkemail'-l7andinperson.
                 PLUM M ER ,H O RN ,W AT SO N Jr.,W ATSO N Sr.,and theirco-conspirators

   m ade materially false and fraudulentstatementsto prospective investorsregarding Sunset'suse of

   theofferingproceeds,Sunset'sassets,and its linesofbusiness. Further,they provided prospective

   investorsw ith the PPM S,and investorinform ation brochures,which contained the sam e false and

   fraudulentstatem ents. The defendants'false and fraudulentstatem entsincluded the follow ing:

                 lnvestorfunds would be used exclusively forSunset's business operations'
                                                                                        ,

                 OnDecember31,20l3,Sunset'stotalassetswere$573,322,458.72(morethanone
                 halfbilliondollars),whichthedefendantsrepresented to bethedifferencebetween
                 approximately $2.3 billionofsecuritiesand investments,and asecuritiesvaluation

                 allowanceofapproximately$1.7billion'
                                                    ,
                 Sunset's assets included over 15,000 carats of various precious gem stones in a

                 secured vault, w hich had been independently appraised as having a com bined

                 replacement value of $l.2 billion,and a combined fair market value of $812
                 m i1Iion;and

                 Sunsetwascurrently engaged in banking,m ortgage Iending,insurance,autom obile
Case 0:21-cr-60019-RS Document 1 Entered on FLSD Docket 01/20/2021 Page 8 of 20




                 f-inance, managem ent and capital constlltative services, REIT's, distressed real

                 estate holdings, SBA Iending and other f'
                                                         inancial service related companies

                 prim arily in the SoutheastRegion ofthe USA and the Caribbean.

                 In addition to m aking theabovefalse and fraudulentstatem ents,the defendantsand

   their co-conspirators failed to disclose, and concealed, the follow ing m aterial facts from

   prospective investors'
                        .

                 W ATSO N Jr. and W AT SO N Sr. would divert and m isappropriate, and had

                 diverted and lmisappropriated,offering proceeds;

                 brokersand salesagentsw ere and w ould be paid substantialcom m issions;

                 W A TSO N Jr. prepared and assisted in preparing the supposedly independent

                 appraisals ofthe alleged gem stones'
                                                    ,and

                 Sunset was not actively engaged in various Iines of business referenced

                 PPM s.

                  W hen PLUM M ER solicited prospective investors,he failed to disclose his prior

   State securities disciplinary history, including the Colorado Order and the Arkansas Order.

   M oreover,PLUM M ER concealed his nam e and used the alias iûA lexander -A l' Goldstein''to

   preventinvestorsfrom discovering hisState securitiesdisciplinary history.

                       D iversion and M isappropriation ofInvestorFunds

                 W ATSON Jr.andW ATSON Sr.diverted approximately $1.5 million ofinvestor
   funds to TD Bank accountno.8743,in the nam e ofICFG ,and TD Bank accountno.2450,in the

   name ofSunset. W ATSON Jr.and W ATSON Sr.transferred approximately $1.4 million of
   these fundsto Jabez'sTD Bank accountno.7749.

                 W ATSON Jr. and W ATSON Sr. distributed approximately $1.2 million


                                                 8
Case 0:21-cr-60019-RS Document 1 Entered on FLSD Docket 01/20/2021 Page 9 of 20




   investorfunds they diverted to Jabez's'I'D Bank accountn0.7749,to them selves,and to entities

   controlled by H O RN ,and other co-conspirators, incltlding G enesis Holdings Group,LLC , R.T



                  H O RN used investor funds thatW AT SO N Jr.and W ATSO N Sr.diverted to

   Genesis'sTD Bank accountno.2644,to pay undisclosed com m issionsto PLU M M ER and other

   salesagents,fortheirsolicitation ofinvestors in the Sunsetoffering.

          14.         execute the schem e and artifice, W A TSO N Jr., W ATSO N Sr., H O RN ,

   PLUM M ER,and theirco-conspirators:(i)caused investorsto send fundsby interstate wire and
   by U.S.mailto purchase offering shares;(ii)tlsed interstate wiresto instructSunset'stransfer
   agent as to the issuance of shares'
                                     ,and (iii) caused Sunset's transfer agent to deliver share
   certificatesto investorsby com m ercialinterstate carriers.



                                           CO U NT 2
                    Conspiracy to Com m itan O ffense againsttheU nited States
                                           (18U.S.C.j371)
                 The GeneralA llegations section of this Indictm ent is hereby re-alleged and fully

   incorporated herein by reference.

                 From in oraround October2014,and continuing through in oraround April20l6,

   in Broward County,in the Sotlthern D istrictof Florida,and elsew here,the defendants,

                               JO H N FRITZBERT W ATSON ,Jr.,
                                   a/k/a iilohn BertW atson,Jr.,''
                                     a/k/a EEJ.BertAvatson,Jr.,''
                                      a/k/a ttBertW atson,Jr.,''
                                      JO H N BERT W A TSO N,
                                     a/lk/a diJ.BertA'Vatson,Sr.,''
                                      a/lt/a ikBert'W atson,Sr.,''
                                   JEFFREY ALAN H O RN ,and
                                     O M A R LEO N PLUM M ER,
                                    a/lt/a ttA lexander G oldsteinr''

                                                   9
Case 0:21-cr-60019-RS Document 1 Entered on FLSD Docket 01/20/2021 Page 10 of 20




                                         a/lk/a $iA lG oldstein,''

    did knowingly and w illfully conspire,com bine,confederate, and agree w ith each other,and w ith

    other persons know n and unknow n to the Grand Jury,to com m itan offense againstthe United

    States,thatis,to w illftllly and know ingly,in theoffkrand sale ofsecurities, thatis,com m on stock

    issued by Sunset,by the use ofm eans and instrum ents oftransportation and com m unication in

    interstate com m erce,and by the use of the m ails,directly and indirectly'
                                                                              . (
                                                                                a)employ a device,
    scheme,andartifieetodefraud'
                               ,(b)obtainmoney andpropertybymeansofuntruestatementsof
    m aterialfactand om issions of m aterialfacts necessary in orderto m ake the statem ents m ade, in

    Iightofthecircumstances tlnderwhich they were made,notmisleading;and (c)engage in acts,
   practices and courses of business w hich w ould and did operate as a fraud and deceitupon the

   purchaserofthosesecurities,inviolationofTitle15,UnitedStatesCode,Sections77q(a)and77x.
                                PURPO SE O F TH E CO NSPIR ACY

                  ltw as a purpose ofthe conspiracy forthe defendants and theireo-conspiratorsto

   unlaw fully enrich them selvesby makingm aterially false and fraudulentpretenses, representations,

   and prom ises,and concealing and om itting m aterialfacts regarding,am ong otherthings, the use

   of the investors' funds,Sunset's assets and Iines of business,and the identity and disciplinary

   history of O M AR LEO N PLU M M ER, and by m isappropriating Sunset offering proceeds

   obtained from investorsfortheirpersonaluse and benefit.

                         M A NNER A ND M EANS O F TH E C ON SPIR ACY

                  The M annerand M eans section ofCount l ofthis Indictm entis hereby re-alleged

   and fully incorporated herein by referenee.
Case 0:21-cr-60019-RS Document 1 Entered on FLSD Docket 01/20/2021 Page 11 of 20




                    OVERT AC TS IN FURTH ERAN CE O F TH E CO N SPIR ACY

             In ful-therance ofthe conspiracy,at Ieastone ofthe conspiratorscom m itted and caused to



    Florida,and elsewhere'
                         .

                   O n or aboutN ovem ber 20,2014,PLU M M ER placed a telephone callfrom the



   residentofW ashington.

                   On or about N ovem ber 20, 20l4, H O RN sent an em ail to S.J., a resident of

   W ashington,which included a link to a SunsetCapitalA ssetspresentation on YouTube.

                   O n orabotlt Decem ber ll,20l4,HO RN wrote Genesis's check no.l022,in the

   amountof$787.50,payableto PLUM M ER,forPLUM M ER'Ssolicitation ofS.J.
                   On or about Decem ber l6,20l4,PLUM M ER placed a telephone callfrom the

   number(954)868-9202,toanumberwithareacode(949),usedby investorS.W .,aresidentof
   California.

                   On oraboutDecem ber l7,2014,H O RN sentan em ailto investorS.W .,aresident

   ofCalifornia.

                   On or aboutDecem ber l9,2014,H O RN w rote Genesis's check no. 1028,in the

   amountof$600,payableto PLUM M ER,forhissolicitation ofS.W .

                   On oraboutJanuary l4,2015,PLUM M ER placed a telephone callfrom (954)
   868-9202,to a numberwith area code (732),used by Sunsetinvestor D.C.,a residentofNew
   Jersey.

          8.       On oraboutJanuary 16,2015,H O RN sentan em ailto investor D.C.,a residentof

   New Jersey,w hich instructed D.C.to w ire-transfer his paym ent for Sunset comm on stock to
Case 0:21-cr-60019-RS Document 1 Entered on FLSD Docket 01/20/2021 Page 12 of 20




    ICFG 'STD Bank accountno. 8743.

           9.     On or about January 16,2015,W ATSO N Jr. sentan em ailto investor D .C.,a

    residentofNew Jersey,which included Stlnset'sPPM for3m illion common sharesat$I05 per    .



    share,and D.C.'S subscription agreem ent,signed by W ATSO N Sr.

           10.    On or about January 19,2015,H O RN w rote Genesis's check no. 1044, in the

    amountof$787.50,payabletoPLUM M ER,forhissolicitationofD.C.

                  On oraboutJanuary 28,20l5,H O RN sentan em ailto investorS.W .,aresidentof

    California,instructing S.W .to w ire-transfer his paym entforadditionalSunsetcom m on stock to

    ICFG 'STD Bank accountno.8743.

                  On oraboutJanuary 30,20 l5,H O RN sentan em ailto investorS.W .,a residentof

   California,w hich included a copy ofS.W .'scertificate for9,524 sharesof Sunsetstock.

                  On oraboutApril6,20l6,W A TSO N Jr.sentan em ailto Sunset'stransferagent

   in N orth Carolina,instructing the transferagentto issue sharesofSunsetcom m on stock to certain

   investors in the Sunsetoffering,and to deliverthe certificatesto Sunset'soffice in Florida.



                                            CO UN T 3-7
                                          SecuritiesFraud
                          (15U.S.C.jj77q(a)and 77x,and 18U.S.C.j2)
                 The GeneralAllegations section ofthis lndictm entis hereby re-alleged and fully

   incorporated herein by reference.

                 In or around the dates set forth in each countbelow ,in Brow ard County,in the

   Southern DistrictofFlorida,and elsew here,the defendants,

                                JO H N FR ITZBERT W ATSON ,Jr.,
                                  a/lk/a ûilohn BertW atson,Jr.,''
                                    a/k/a $$J.BertW atson,Jr.,''
                                      a/k/a tiBertW atson,Jr.,''
Case 0:21-cr-60019-RS Document 1 Entered on FLSD Docket 01/20/2021 Page 13 of 20




                                       JO H N BERT W ATSON ,
                                      a/k/a i$J.BertS' V atson,Sr.,''
                                       a/k/a tiBertAvatson,Sr.,''
                                    JEFFREY A LA N H O R N,and
                                     O M AR LEO N PLUM M ER,
                                     a/k/a tdAlexander G oldstein,''
                                         a/lk/a $$A lG oldstein,''

    did willfully and know ingly,in the offerand sale ofsecurities, that is,com m on stock issued by

    Sunset,by the use of m eans and instl-uments oftransportation and com m unication in interstate

    commerce,and by the useofthemails,directlyand indirectly:(a)employ a device,scheme,and
    al
     -tificetodefraud;(b)obtainmoney andpropertybymeansofuntruestatementsofmaterialfact
   and om issions ofm aterialfactsnecessary to m ake statem ents m ade, in lightofthe circum stances

   under which they w ere m ade,not m isleading'
                                               , and (c)engage in acts,practices and coursesof
   businessw hich would and did operate asa fraud and deceitupon the purchaserofthose securities,

   as listed below in each count:

                      PU R PO SE O F TH E SECUR ITIES FITAU D SC H EM E

                  Itwasapurposeoftheschem eand artificeforthe defendantsand theiraccom plices

   to unlawfully enrich them selves by m aking m aterially false and fraudulent pretenses,

   representations,and prom ises,and concealing and om itting m aterialfacts regarding, am ong other

   things,the use ofthe investors'funds, Sunset's assets and linesof business,and the identity and

   disciplinary history of O M A R LEO N PLUM M ER , and by m isappropriating Sunset offering

   proceedsobtained from investors fortheirpersonaluse and benefit.

                                    SCH EM E AND ARTIFIC E

                 The M annerand M eans section ofCount l ofthis lndictm ent,and the O vertActs

   section of Count 2 of this Indictm ent,are hereby re-alleged and fully incorporated herein by

   reference.
Case 0:21-cr-60019-RS Document 1 Entered on FLSD Docket 01/20/2021 Page 14 of 20




                      EXECUTION O F T H E SEC URITIES FR AUD SCH EM E

                    On oraboutthe dates specified below , in Broward County,in the Southern D istrict

       Florida, and elsewhere, the defendants W A TSO N .1r., W AT SO N Sr., H O RN , and

    PLUM M ER did execute,and cause the execution of, the aforesaid securities fraud schem e,as

    m ore particularly described below :

     COUNT         APPROX.DATE S)                       SECURITIES TM NSACTION
         3        11/20/2014 - 1/29/2015 Sale ofapproxim ately 5,000 shares of Sunsetcom m on
                                            stock to investor S.J., for $5,250, with funds wire-
                                            transferred to ICFG 'STD Bank accountno.8743.
         4         l/14/2015- l/29/2015 Saleofayproximately 10,000sharesofSunsetcommon
                                            stock,to InvestorD.C.,forapproximately$10,500,with
                                         fundsw ire-transferred to ICFG 'S TD Bank accountno.
                                         8743.
         5        l2/16/2014 - 1/30/2015 Sale ofapproxim ately 9,524 shares of Sunsetcom m on
                                            stock,to investor S.W .,for $10,000,with funds wire-
                                          transferred to ICFG 'STD Bank accountno.8743.
         6        12/16/2014 - 2/20/20 l5 Sale ofapproxim ately 11,1l1 sharesofSunsetcom m on
                                            stock,to investorS.W ,for$10,420,with fundswire-
                                            transferred to ICFG'STD Bank accountno.8743.
         7         4/9/2015 - 5/14/2015     Sale ofapproxim ately 20,000 sharesofSunsetcom m on
                                            stock,to investorE.P.,for$25,000,with fundssentby
                                            m ailto Sunset.
             In violation ofTitle l5,United StatesCode, Sections77q(a)and 77x,and Ti
                                                                                   tle l8,United
   StatesCode,Section 2.

                                   FO RFEITUR E A LLEG ATIO N S
                                      (18U.S.C.j981(a)(1)(C))
                   The allegationsofthis Indictm entare hereby re-alleged and by this reference fully

   incorporated herein for alleging crim inal forfeiture to the United States of A m erica of certain

   property in which the def-
                            endants,have an interest.

                   Upon conviction ofaviolation ofaconspiracyto com m itm ailfraud and w ire fraud,

   in violation ofTitle 18,United StatesCode,Section l349, asalleged in Count lofthislndictm ent,

   the defendant so convicted shallforfeit to the United States of Am erica, pursuant to Title l8,
Case 0:21-cr-60019-RS Document 1 Entered on FLSD Docket 01/20/2021 Page 15 of 20




    United StatesCode,Section 981(a)(l)(C).any property.realorpersonal.which constitutesoris
    derived from proceedstraceableto stlch violation.

             A lIptlrsuantto Title 18,United States Code, Section 981(a)(l)(C),andtheproceduresset

    forth in Title 21,United StatesCode,Sedion 853, as m ade applicable by Title 28,United States

    Code,Section2461(c).
                                                        A TRUE BILL




                                                        FO REPERSON
        ''
       ..
     ./
     '
     ,               t'




;1- A IuosvAA s
              oo vRosRuxu
                        Axv
                     <




         W       -
    DW A YN E W ARD W ILLIA M S
    ASSISTA   N ITED STATES ATTO RN EY
Case 0:21-cr-60019-RS Document 1 Entered on FLSD Docket 01/20/2021 Page 16 of 20
                                             IJNI'I'ED STATES DISTRICT CO URT
                                            SO UTIIERN DISTRICT O F FLO RIDA

UNITED STATES O F AM ERICA


JohnFritzbertW atson,Jr.,etal.                           C ERTIFICATE O F TRIAL ATTO RNEYA
                                                         Superseding Caselnform ation:
                             Ilefendants.     l

CourtDivision:(selectOae)                                New defendantts)            Yes
        M iami             Key W est                     Num berofnew defendants
        FTL                W PB         FTP              Totalnumberofcounts

                 lhavecarefully considered the allegationsofthe indictm ent,thenumberofdefendants,the numberof
                 probablewitnessesand thelegalcomplexitiesofthe Indictment/lnformation attachedhereto.
                 lam aware thatthe information supplied on this statementwillbe relied upon by the Judges ofthis
                 Courtin Setting their calendars and scheduling crim inaltrials underthe mandate ofthe Speedy Trial
                 A ct,Title28 U.S.C .Section 316l.
                 lnterpreter:      (YesorNo)
                 Iwistlanguageand/ordialect
                 Thiscasewilltake 5 daysforthepartiesto try.
                 Please check appropriate category andtype ofoffense listedbelow:

                 (Checkonlyone)                                  (C'heckonlyone)

        I        0 to 5 days                   /                 Petty
        11       6 to 10 days                                    M inor
        lII      11 to 20 days                                   M isdem.
        IV       21to 60 days                                    Felony              ?'
        V        6l daysand over
        6.       Hasthiscasepreviouslybeen t
                                           iled inthisDistrictCourt?               (YesorNo)
         Ifyes:Judge                                     C aseN o.
         (Attachcopyofdispositiveorder)
         Hasacomplaintbeenfiledinthismatter?             (YesorNo)           X0
         Ifyes:M agistrateCaseNo.
         Related m iscellaneotlsnumbers:
         Defendantts)infederalcustodyasof
         Defendantts)instatecustodyasof
         Rtlle20 from the Districtof
         lsthisapotentialdeathpenaltycase?(YesorNo)                  No
                 Doesthiscaseoriginate from am atterpending in the CentralRegion ofthe U.S.Attorney'sOffice
                 priortoAugust9,20l3(M ag.JudgeAlicia0.Valle)?                     Yes          No /
                 Doesthiscaseoriginate from am atterpending inthe Northern Regionofthe U.S.A ttorney'sO ffice
                 priortoAugust8,20l4(Mag.JudgeShaniekM aynard)?                    Yes          No z
                 Doesthiscaseoriginate from am atterpending in he Ce ral g            ofthe U.S.Attorney'sOffice
                 priortoOctober3,20l9(Mag.JudgeJaredStratlss)                        s          No z
                                                                         W
                                                                 D W AY N E . ILLIA M S
                                                                 A SSISTA N     N ITED STATES A TTO RN EY
 1:Ià                                                            l-lorida BarN o.0125199
   cl'
     talt'
         s'%
           .llcctts)attacl
                         -kcd
Case 0:21-cr-60019-RS Document 1 Entered on FLSD Docket 01/20/2021 Page 17 of 20




                            UN ITED STA TES D ISTR IC T C O UR T
                            SO U TH ER N D IST R IC T O F FLO R ID A

                                        PEN A LTY SH EET

  Defendant'sN am e: John FritzbertW atson.Jr.



  Count#:l

  Conspiracv to Com m itM ailFraud and W ire Fraud

  Title 18,United StatesCode.Section 1349

  *M ax.Penalty:               Twenty(20)years'imprisonment


  Count#:2

  Conspiracy to Com m itan O ffense acainstthe U nited States

  Title 18,United StatesCode,Sed ion 371

  *M ax.Penalty:               Five(5)years'imprisonment


  Counts#:3-7



  Title l5,United StatesCode-Sections77q(a)and 77x,Title 18,United StatesCode,Section 2

  *M ax.Penalty:              Five(5)years'imprisonmentastoeachcount




   *ltefers only to possible term ofincarccration,does notinclude possible fines,restitution,
             spttciaiassttsslllttllts,paroltttttrnls,or i'
                                                         ol-ikiturtts thatnlay bttapplieabke.
Case 0:21-cr-60019-RS Document 1 Entered on FLSD Docket 01/20/2021 Page 18 of 20




                             UN ITED STA TES D ISTRIC T C O U RT
                             SO UTH ER N D ISTR ICT O F FL O R ID A

                                        PEN A I,TY SH EET

  Defendant's N am e: John BertW atson



  Count#:1

  Conspiracy to Com m itM ailFraud and W ire Fraud

  Title l8,U nited States Code,Section 1349

  *M ax.Penalty:               Twenty(20)years'imprisonment


  Count#:2

  C onspiracy to Com m itan Offense againstthe U nited States



  *M ax.Penalty:               Five(5)years'imprisonment


  Counts #:3-7



  Title l5,United StatesCode,Sections77q(a)and 77x.Title 18,United StatesCode,Section 2

  *M ax.Penalty:               Five(5)years'imprisonmentastoeaeheount




   SrR efers only to possible term ofincarceration,does notinclude possible fines,restitution,
             slleeiaiassessnlttllts,paroltttttl-llls,ol-fol-fttiturttstilatlnay be apjliittabltt.
Case 0:21-cr-60019-RS Document 1 Entered on FLSD Docket 01/20/2021 Page 19 of 20




                            UN ITED STA TES DISTR IC T C O U RT
                            SO UTH ERN D IST RICT O F FL O R ID A

                                       PEN A LTY SH EE'I'

  D efendant's N am e: Jeffrey A lan H orn



  Count#:1

  Conspiracy to Com m itM ailFraud and W ire Fraud

  Title l8,United States Code,Section l349

  1M ax.Penalty:              Twenty(20)years'imprisonment


  Count#:2

  Conspiyaka to Com m itan Offense againstthe U nited States



  1M ax.Penalty:              Five(5)years'imprisonment


  Counts#:3-7



  Title 15,United StatesCodesSections77cJ(a)and 77x,Title 18,United StatesCode,Section 2

  *M ax.Penalty:              Five(5)years'imprisonmentastoeachcount




   iRefersonly to possible term ofincarceration,doesnotinclude possible fines,restitution,
           sptteialasscsslllttllts,pal-oie tttl-llls,or fol-fttitul-tts thatluay be apjliirabltt.
Case 0:21-cr-60019-RS Document 1 Entered on FLSD Docket 01/20/2021 Page 20 of 20




                            U NITED ST ATE S DISTR ICT C O U R T
                            SO U TH ER N D ISTRIC T O F FLO R IDA

                                       PEN AI,'I'Y SHEET

  Defendant'sN am e: O m ar Leon Plum m er



  Count#:1

  Conspiracy to Com m itM ailFraud and W ire Fraud



  *M ax.Penalty:              Twenty(20)years'imprisonment


  Count#:2

  Conspiracy to Com m itan O ffense againstthe United States

  Title l8,United StatesCode,Section 371

  *M ax.Penalty:              Five(5)years'imprisonment


  Counts#:3-7



  Title 15,United StatesCodesSedions77q(a)and 77x,Title l8,United StatesCodepSection 2

  *M ax.Penalty:              Five(5)years'imprisonmentastoeachcount




   frltefersonly to possible term ofincarceration,does notinclude possible fines,restitution,
             spttcialassttsslllellts,paroie terltls,ol-ibrfttiturtts tllatl1la)'bttapplicable.
